            Case 4:21-cv-00548-YGR Document 9-2 Filed 01/27/21 Page 1 of 4




1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                          OAKLAND DIVISION
10
11   MARIA RUTENBURG, an individual,                Case No.: 4:21-cv-00548-YGR
12                     Plaintiff,
                                                    [PROPOSED] ORDER GRANTING
13   v.                                             TEMPORARY RESTRAINING ORDER

14   TWITTER, INC., a Delaware Corporation,
                      Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                                4:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 9-2 Filed 01/27/21 Page 2 of 4




1
                 [PROPOSED] ORDER GRANTING TEMPORARY RESTRAINING ORDER
2
            THIS MATTER coming to be heard on Plaintiff MARIA RUTENBURG’s Motion for a
3
     Temporary Restraining Order, due notice having been given to Defendant Twitter, Inc., and the Court
4
     having considered all papers and proceedings held herein, being fully informed in the premises, and
5
     good cause appearing therefor:
6
            The Court finds:
7
            1.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and personal jurisdiction
8
     over Defendant.
9
            2.      That the Court has personal jurisdiction over Defendant.
10
            3.      The Court finds that Plaintiff is likely to succeed on their claim that Defendant has
11
     committed a violation of 42 U.S.C. § 1983, and Plaintiff is incurring ongoing harm.
12
            4.      The Court finds that Defendant violated Plaintiff’s rights under the First Amendment by
13
     prohibiting her from commenting on the former President’s tweets in a designated public forum.
14
15
            Accordingly, it is:
16
17
            ORDERED AND ADJUDGED that Plaintiff’s Motion for Temporary Restraining Order is
18
     GRANTED.
19
            Until further order of the Court, Defendant, its representatives, directors, officers, employees,
20
     attorneys, independent contractors, agents, successors, assignees, affiliates, merged or acquired
21
     predecessors, parent or controlling entities, subsidiaries, and those persons in active concert or
22   participation, are preliminarily enjoined from directly or indirectly blocking Plaintiff’s ability to view or
23   comment on the former President’s public tweets which were issued during the period in which he was in
24   office or a candidate seeking office.
25
26
27
28                                                                                             4:21-cv-00548-YGR
            Case 4:21-cv-00548-YGR Document 9-2 Filed 01/27/21 Page 3 of 4




1    IT IS SO ORDERED.
2
3    DATED:     January ____, 2021      /s/
4                                       Hon. Yvonne Gonzalez Rogers
                                        UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                       4:21-cv-00548-YGR
     Case 4:21-cv-00548-YGR Document 9-2 Filed 01/27/21 Page 4 of 4




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      1
28                                                              3:21-cv-____________
